Citation Nr: 1047305	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran provided testimony at a hearing before a Decision 
Review Officer (DRO) in October 2009 and at a hearing before the 
undersigned in October 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he is entitled to service connection for 
a left knee disorder.  He maintains that he injured his left knee 
in April 1979,  just before discharge from service, and that his 
left knee has bothered him ever since.  

Service treatment records are negative for complaints regarding 
the left knee but do note left ankle pain in 1979.  The earliest 
complaint regarding the left knee noted in the claims file is a 
private treatment report dated in January 2007.  At that time the 
Veteran complained of right groin and left knee pain.  The 
Veteran denied any injuries but reported discomfort for about one 
month.  Examination of the left knee at that time demonstrated a 
mild effusion.  There was some crepitus with range of motion and 
there was mild tenderness over the pes bursal region and over the 
medial joint line.  No gross instability was appreciated and the 
Veteran was neurologically intact distally.  X-ray examination of 
the knee was normal.  The assessment was possible internal 
derangement due to the majority of the pain being over the medial 
meniscal region.  A follow-up private treatment report dated in 
February 2007 shows that the Veteran underwent magnetic resonance 
imaging (MRI) of the left knee which showed a probable tear of 
the medical meniscus and degenerative changes.

In a November 2009 private treatment report signed by Dr. R.L.C., 
the Veteran indicated that he injured his left knee during 
military service but that his service treatment records 
mistakenly show that he injured his left ankle instead of his 
left knee.  Dr. R.L.C. opined that the Veteran's current left 
knee disorder was secondary to an injury sustained during his 
military service.

As there is evidence of an injury to the left lower extremity 
during military service, complaints of continued left knee pain 
since military service, a diagnosis of a current left knee 
disorder, and an indication that the Veteran's currently left 
knee disorder may be related to military service a nexus opinion 
should be obtained upon remand.    

Furthermore, during the October 2010 Board hearing the Veteran 
testified that he had been treated by his physician, Dr. R.L.C., 
for ten or eleven years.  Unfortunately, the Veteran's treatment 
records from Dr. R.L.C. have not been requested or obtained.  
Upon remand, these records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the necessity of 
obtaining a copy of the treatment reports 
from Dr. R.L.C.  Inform the Veteran that 
he may submit these records himself or 
authorize VA to obtain them on his behalf.  

If the Veteran submits a release and 
authorization for VA to obtain those 
records, the AMC/RO should take 
appropriate action.  

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of his left 
knee disorder and the relationship, if 
any, between this disorder and the 
Veteran's military service.  The 
examiner's attention is directed to the 
in-service treatment records showing 
that the Veteran complained of left 
ankle pain in 1979.  The examiner's 
attention is also directed to the 
private treatment records showing an 
onset of left knee pain a few months 
prior to January 2007,  a diagnosis of a 
probable tear of the medical meniscus 
and degenerative changes in February 
2007, and a November 2009 statement from 
Dr. R.L.C. noting a link between the 
Veteran's current left knee disorder and 
his military service.  The claims file 
must be made available to the 
examiner for review.  

Based on the examination and review of 
the record, the examiner is requested to 
express an opinion as to the following:  
whether it is at least as likely as 
not that any currently diagnosed left 
knee disorder is related to the 
Veteran's military service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  Upon completion of the above 
requested development reconsider the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


